Citation Nr: 1514887	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-13 309	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for asthma, currently rated as 60 percent disabling. 

2.  Entitlement to total disability individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to April 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and a 60 percent rating for asthma, effective September 18, 2009.  Although the Veteran did not submit a notice of disagreement within one year of that decision, he did submit new and material evidence in the form of his May 2010 claim for TDIU, in which he reported that he had been awarded Social Security Administration (SSA) benefits on the basis of asthma.  38 C.F.R. § 3.159(b) (2014).  The Veteran submitted a notice of disagreement following a June 2011 decision that denied entitlement to an increased rating for asthma and TDIU.

The issue of entitlement to a higher initial rating for asthma is remanded to the agency of original jurisdiction (AOJ) 



FINDING OF FACT

The Veteran's service-connected has precluded him from obtaining and maintaining substantially gainful employment for which he would otherwise be qualified.



CONCLUSION OF LAW

The requirements for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry for the Board is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

Currently, the Veteran is solely service-connected for asthma, rated as 60 percent disabling.  He therefore meets the percentage criteria for TDIU. 38 C.F.R. § 4.16(a).

On VA examination in April 2010, the Veteran reported that asthma affected his employment in that it impaired physical exertion.  He reported that he was currently on Social Security Disability, and prior to that he was self-employed and had a cleaning business.  

In July 2010, the Veteran submitted a statement asserting that he was placed on Social Security Disability for asthma beginning in December 2008.  

A VA examiner in September 2010, evaluated the service connected asthma disability and opined that the Veteran might be able to do very sedentary work with minimal lifting and carrying.  

On VA examination in February 2013, the Veteran reported that he stopped working in 2009 as a supervisor of a lumber yard due to asthma attacks.  He reported that he could walk no more than minutes at a time.  He added that when he felt anxious, he experienced difficulty breathing, which exacerbated his asthma.  The VA examiner opined that the Veteran could perform a sedentary desk job, such as folding papers, sorting, filing documents, and computer use.  

On a Social Security Administration (SSA) application for disability in March 1999, the Veteran reported working as a yard manager, a producer clerk, and a machine operator from October 1983 through June 1998.  He explained that he often carried large rolls of plastic and also carried wooden pallets.  SSA records reflect that in June 2000, the Veteran was found to be disabled by reason of spinal stenosis, depression and polysubstance abuse.  SSA records also show a 2007 application for disability benefits.  A subsequent decision denying or granting the claim is not of record; but an examination for SSA in 2007 showed findings of severe asthma.  

The Board finds, however, that the evidence is at least in equipoise as to whether the Veteran's service-connected asthma, alone, precludes him from obtaining or retaining substantially gainful occupation.  While VA examiners have opined that he is able to perform sedentary work, there is no evidence in the Veteran's work history which suggests that he is otherwise qualified to perform sedentary work.  Furthermore, VA treatment records and examination reports document the Veteran's ongoing treatment for asthma as well as required care for excerebrations.  See e.g., February 203 VA examination.  This evidence along with the Veteran's reports place the evidence in equipoise as to whether asthma renders him unemployable.  

Resolving reasonable doubt in the Veteran's favor, TDIU is granted. 


ORDER

Entitlement to TDIU is granted, effective the date of service connection for asthma.  


REAMND

The Veteran's most recent examination for asthma took place in February 2013.  At that examination it was found that the disability did not require corticosteroids or parenteral systemic therapy.  In March 2013, the Veteran reported that he had been prescribed prednisone.  VA treatment records for the period through February 2015, show that the Veteran was prescribed prednisone for several weeks in February and March 2013 and has since been prescribed a number of oral medications.  It is not clear whether any of these constitute high dose oral medications that could serve as the basis for a 100 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  In any event the record does indicate a worsening since the last examination; hence a new examination is required.  Snuffer v. West, 10 Vet App 400 (1997).

As noted, the reported 2008 SSA decision is not of record.  VA has a duty to obtain this report.  38 U.S.C.A. § 5103A (b),(c) (West 2014).

Accordingly, this appeal is remanded for the following:

1.  Ask the Veteran to clarify whether the grant of a TDIU satisfies his appeal as to the initial rating for asthma.  If he responds in the negative, or fails to respond, undertake the development outlined in the following numbered paragraphs.

2.  Obtain all records of the Veteran's VA treatment for asthma since February 2015, including prescription records.

2.  Obtain all SSA decisions and underlying records considered in those decisions since 2007.

3.  After obtaining the available outstanding VA and SSA records, afford the Veteran a VA examination to determine the current severity of his asthma disability.  The examiner should review the claims folder.  

4.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


